-·
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES                                )
                                                  ) CR 2-39, CV 16-892
            V.                                    )

     MALEAK WILSON

                                        MEMORANDUM ORDER

            In 2003, a jury convicted Defendant of violating 21 U.S.C. §§ 841 and 924(c). In 2005,

     he filed a Motion pursuant to 28 U.S.C. § 2255 ("Section 2255"), which was denied by Order

 dated May 22, 2006. Subsequently, on June 20, 2016, Defendant filed another Section 2255

     Motion. This second Motion raised Johnson v. United States, 135 S. Ct. 2251 (2015), to

 challenge his sentence under the residual clause of the then-mandatory Guidelines. At

     Defendant's request, the proceeding was stayed, first pending permission from the Court of

     Appeals to file a second or successive petition, and then pending the outcome of a petition for

 certiorari in United States v. Green, 898 F. 3d 315 (3d Cir. 2018). In Green, our Court of Appeals

     held that Johnson did not, under Section 2255(f)(3), render timely a Johnson challenge to a

     mandatory Guidelines sentence. The Supreme Court denied certiorari. This Court lifted the stay

     and allowed Defendant an opportunity to supplement his Section 2255 Motion. No supplement

     was filed, and the record reflects no authorization from the Court of Appeals to pursue a second

     or successive petition. No hearing is required under applicable standards, and Defendant's

     Motion must be denied pursuant to Sections 2255(f) and (h).

            Moreover, under 28 U.S.C.§ 2253(c)(2), a "certificate ofappealability may issue only if

     the applicant has made a substantial showing of the denial of a constitutional right." Defendant

     has not made such a showing, and jurists of reason would not find it debatable whether this

     Court's procedural ruling is correct.

                                                      1
-~                      ~
     AND NOW, this.J/   day of October, 2019, IT IS SO ORDERED.



                                   BY THE COURT:




                                   Donetta W. Ambrose
                                   Senior Judge, U.S. District Court




                                      2
